FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 2, 2022

                                    No. 04-21-00460-CR

                                Andon Joseph SAMBRANO,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                    From the 452nd District Court, Kimble County, Texas
                              Trial Court No. 2020-DCR-1025
                      Honorable Robert Rey Hofmann, Judge Presiding


                                       ORDER

       The Appellant's Motion for Extension of Time to File Brief is GRANTED. The
Appellant's Brief is due on or before March 16, 2022. No further extensions absent extenuating
circumstances.


                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court